Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: no such recitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2015/0340209 to Koltonski in view of U.S. Patent Pub. No. 2016/0318184 to Lee et al.
Regarding claims 1, 6 and 22:  In Fig. 1 thereof, Koltonski et al. discloses a system/apparatus comprising:  a plasma processing apparatus including a process chamber (Figs. 1-4, 120/123), the process chamber including a mount table (130) that includes a substrate mounting surface (240) on 
Koltonski discloses use of an overall system controller/processor configured to control not only process chambers but also the transfer device and various other sub-systems and components of the apparatus and system (see, e.g. paras 13-16).  Furthermore, because of airlock (102) processing may take place without opening the process chamber to atmosphere, wherein processing includes the transfer device transferring the first focus ring into the process chamber without opening the process chamber to atmosphere (using 150); the transfer device transferring a second focus ring into the process chamber and placing the second focus ring on the focus ring mounting surface and the transfer device transferring the substrate into the process chamber.  See, e.g., para. 11.
However, Koltonski fails to disclose the processor is configured to control the transfer device to transfer the second focus ring or the first focus ring at a speed slower than a speed at which the substrate is transferred.
First, Examiner notes that there are only three options (a finite number of obviousness solutions) with respect to the aforementioned speed differentials—the first and second focus rings are transferred at speed slower than the substrate, the first and second focus rings are transferred at a speed equal to the substrate or the first and second focus rings are transferred at speed faster than the substrate.  
Lee et al. disclose use of a processor configured to control a transfer device based on the identity and characteristics of a substrate being transferred by a transfer device in order to transfer the same as desired (see, e.g., paras. 29-71).  Examiner also notes that the substrate in Lee et al. may be of various types including not only an article worked upon but also a reticle (i.e. a component to be used in the apparatus for processing an article worked upon).
Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s was effectively filed to have provided the processer also capable of controlling the transfer device to transfer the substrate and the first and second at desired relative speeds (whether slower, faster or the same) as taught by Lee et al.
Examiner also notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also see MPEP 2141 which discusses “choosing from a finite number of identified, predictable solutions with a reasonable amount of success” as a valid rationale to support rejections under 35 USC 103.
With respect to claims 12-14,  Koltonski discloses using the processor to determine whether the first focus ring needs to be replaced and performing the transfer thereof out of the process chamber based on one or more of a total amount of time for which radio-frequency (RF) power is supplied to the plasma processing apparatus, a total amount of RF power supplied to the plasma processing apparatus, a total amount of time for which RF power is applied to the plasma processing apparatus to perform a specific step, and a total amount of RF power supplied to the plasma processing apparatus to perform the specific step (see, e.g., paras. 15-16).
With respect to claim 15, Koltonski does not disclose the substrate and first focus ring being replaced together.  Thus, it only makes sense to determine replaceability as appropriate when no substrate is being processed.   Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koltonski and Lee et al. as applied to claims 1, 6, 12-15 and 22 above, and further in view of U.S. Patent Pub. No. 2012/0176692 to Yamawaku et al.
Koltonski and Lee et al. disclose the system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose the processor is configured to raise the first focus ring from the mount table when removing deposits from the substrate mounting surface.
Yamawaku et al. disclose raising a focus ring from /relative to a mount table (or other structures of the system) when removing deposits from, inter alia, a substrate mounting surface in order to easily remove deposits (see, e.g., abstract, paras. 27, 96-99).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have raised a focus ring from /relative to the mount table (or other structures of the system) in Koltonski and Lee et al. when removing deposits from, inter alia, a substrate mounting surface in order to easily remove deposits as taught by Yamawaku et al.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koltonski and Lee et al. as applied to claims 1, 6, 12-15 and 22 above, and further in view of U.S. Patent Pub. No. 2015/0098790 to Wakabayashi.
Koltonski and Lee et al. disclose the system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose the transfer device includes a pick including multiple protrusions that hold each of the first focus ring, the second focus ring, and the substrate being transferred; and the protrusions are configured to hold an outer edge of the substrate and to hold the lower surface of each of the first focus ring and the second focus ring and wherein the protrusions are configured such that upper surfaces of the protrusions are positioned lower than an upper surface of 
Wakabayashi teaches use of a transfer device having a pick wherein the pick includes a plurality of protrusions for supporting a substrate to be transferred (see, e.g., para. 30).
Additionally, regarding the exact position of a substrate, focus ring or a wafer, Examiner notes that the positioning thereof with respect to the pick would be dependent on the size, shape, etc. of the substrate, focus ring or wafer.  Additionally, Examiner notes that the courts have ruled that the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the transfer device having a pick wherein the pick includes a plurality of protrusions for supporting a substrate (e.g. focus ring or wafer) to be transferred in Koltonski and Lee et al. in order to support a substrate, etc. to be transferred as taught by Wakabayashi.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koltonski and Lee et al. as applied to claims 1, 6, 12-15 and 22 above, and further in view of U.S. Patent Pub. No. 2012/0247671 to Sugawara.
Koltonski and Lee et al. disclose the system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose first elevating pins that are configured to protrude from and retract into the mounting surface to pass and receive the substrate to and from the 
Sugawara teach providing first elevating pins (Fig. 4, 27) for the purpose of supporting a substrate and second elevating pins (28) for supporting a focus ring (see, e.g., para. 60).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed in Koltonski and Lee et al. in order to support the substrate and the first and second focus ring in as taught by Wakabayashi et al.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koltonski and Lee et al. as applied to claims 1, 6, 12-15 and 22 above, and further in view of U.S. Patent Pub. No. 2003/0168173 to Tamura.
Koltonski and Lee et al. disclose the system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose a sensor configured to detect position of the second focus ring held on the transfer device, wherein the processor is configured to control the transfer device to place the second focus ring in a predetermined position on the focus ring mounting surface by compensating for a misalignment between the detected position of the second focus ring and a reference  position, wherein the sensor is configured to detect the position of the second focus ring based on a detection of an inner edge of the focus ring or the processor is configured is determine whether the second focus ring is on the transfer device based on whether the second focus ring is detected by the sensor or wherein the sensor is configured to detect a position of the substrate held on the transfer device.
Tamura teaches providing a sensor configured to position of an article being introduced into a process chamber in order to detect and correct misalignment thereof such that accumulation of 
Examiner notes that the Tamura does not explicitly teach sensing alignment of the first or second focus ring but as they are structures that may be transferred into a process chamber, it would be obvious to apply the sensing and alignment techniques of Tamura to the teachings of Koltonski and Lee et al. to the same effect.  However, the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a sensor as needed in Koltonski and Lee et al. in order to detect and correct misalignment of structures transferred to a process chamber such that accumulation of misalignment is prevented and precise placement thereof is enabled as taught by Tamura.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltonski in view of Lee et al. as applied to claims 1, 6 and 22 above, and further in view of U.S. Patent Pub. No. 2009/0078196 to Midorikawa.
Regarding claims 12-16:  Koltonski and Lee et al. disclose the apparatus/system substantially as claimed and as described above.
However, Koltonski and Lee et al. fail to disclose the processor is configured to determine whether the first focus ring needs to be replaced based on one or more of a total amount of time for which radio-frequency (RF) power is supplied to the plasma processing apparatus, a total amount of RF power supplied to the plasma processing apparatus, a total amount of time for which RF power is 
In a similar apparatus where focus rings are replaceable, Midorikawa et al. disclose a controller configured to perform a first determination process (e.g. Fig. 8, S160 and/or S180) of determining whether the first focus ring needs to be replaced and a second determination process (e.g., S200)of determining whether the apparatus is in a replaceable state where the first focus ring is replaceable; and the controller is configured to control the system/apparatus to transfer a first focus ring placed in a vacuum plasma process chamber out of the vacuum plasma process chamber based on results of the first determination process and the second determination process of the purpose of indicating accurate and optimal replacement timing of a consumable part such as a focus ring in a timely manner (see, e.g., paras. 16, 156-167).
Thus, it would have been obvious to one or ordinary skill in the art at the time Applicant’s invention was made to have provided a controller configured to perform a first determination process  .

Response to Arguments
Applicant's arguments filed 6 April 2021 have been fully considered but they are not persuasive.
Applicant has argued the following:  Claim 1: 1)  Lee at best teaches controlling the torque of the motor based on the types of substrates and controlling the speed of the motor based on a substrate detection signal that is transmitted when the position error of the motor occurs and does not teach changing the speed of the motor based on the types of substrates; 2) neither Koltonski or Lee recognize transfer speeds of substrates or focus rings as a result effective variable; 3) Claim 2:  Yamawaku fails to teach lifting a focus ring to remove deposits from the substrate mounting surface; 4) Claims 4-5: Wakabayashi is silent about transferring a focus ring and therefore cannot teach further limitations of the claim; 5) claims 9 and 16: the office action does not address all features of these claims.
First, regarding Claim 1, “1”:  Examiner notes that whether Lee teaches “controlling the speed of the motor based on a substrate detection signal” is inconsequential to the matter at hand, because this feature is not claimed, nor has Examiner characterized Lee in this way in the rejection.
Second, regarding Claim 1, “1” and whether or not Lee teaches the feature “the processor is configured to control the transfer arm to transfer the second focus ring at a speed lower than a speed at which the substrate is transferred”:  Examiner disagrees that Koltonski in view of Lee fails to fairly 
Third, regarding Claim 1, “1”:  Examiner notes that as broadly claimed each of the structural parts and method steps of Lee that control how substrates are transferred and how speed is adjusted may be converged to read upon a processer configured as claimed to render Applicant’s claimed invention, which is quite broad with respect to controlling transfer characteristics including speed based on the identity of what is being transferred, obvious.  In addition to the portions relied upon in the rejection, Applicant is invited to specifically review Fig. 1 and para. 32 of Lee.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Claim 1, “2” and speed as a result effective variable:  Examiner also disagrees with Applicant’s finding that Lee fails to recognize speed as a result effective variable.  Lee clearly teaches that transfer speed (as well as other parameters) may be optimized as desired based on a drive signal, wherein the drive signal takes into account weight and size.  Thus, in Lee speed is a variable that may be optimized based on parameters such as weight and size of an article being transferred.  In the rejection, the parameter to be optimized is speed, not wobble.   Examiner submits that the two features related and notes that the courts have ruled that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Regarding Claim 2, “3”:  Examiner also disagrees.  Yamawaku teaches that any deposits exposed to plasma will typically be removed from all exposed surfaces when a focus ring is raised.  Thus, deposits on the mounting surface will be removed when exposed to plasma when the first focus ring is raised from the mount table as claimed.  See, esp. Fig. 7a and para. 97.
Regarding Claims 4-5, “4”: Examiner again disagrees and notes that Wakabayashi is not relied upon alone.  Koltonski in view of Lee both teach transferring substrates and focus rings.  Wakabayashi teaches providing a plurality of supporting parts for variously sized shaped articles.  Thus, the combination of teachings is considered to be what renders the claimed invention obvious.  Again, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner has removed reliance on Young.
Examiner also disagrees how/where a substrate or focus ring is held by a supporting structure is not fairly taught in the relied upon prior art to be a result effective variable.  Wakabayshi clearly teaches that an arrangement of protrusions may be optimized to hold articles of different sizes, shapes, dimensions.  Thus, the arrangement of protrusions is considered to be a result effective variable that may be optimized to support articles of different sizes, shapes and dimensions.  
Further, Examiner disagrees that Tamura in combination with the other relied upon art fails to fairly teach or suggest sensing of focus rings as they are transferred through a cluster tool.  Koltonski (at least) suggest transferring substrates and focus rings through a cluster tool using similar structure and along similar paths.  Thus, it would also be obvious to use other supporting structure such as elements for sensing transfer and presence of substrates in combination with focus ring transfer as well.  
Regarding Claims 9 and 16, “5”:  Examiner notes the rejection is clear that the combination of references render the claimed inventions obvious.  Furthermore, Examiner submits that limitations drawn to intended uses without further structural limitation are not considered to define over prior art where the prior art would be capable of the claimed intended uses.  In particular, Examiner notes that neither claims 9 or 16 include language stating that the “controller is configured to…” perform the steps at issue, making them claims drawn to an intended use.  Additionally, Examiner notes that Midorikawa clearly teaches transferring a focus ring when a predetermined condition has been met.  Examiner maintains that the prior art would be capable of performing the claimed intended uses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716